                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

JEROME DIETZ,                                     §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §   ACTION NO. 4:18-CV-560
                                                  §   JUDGE MAZZANT/JUDGE JOHNSON
ZODIAC SEATS US LLC,                              §
                                                  §
        Defendant.                                §
                                                  §
                                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On July 31, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #43) that Plaintiff Jerome Dietz’s Rule 56(d) Motion to Deny (Or Alternatively, Defer)

Defendants’ Motion for Summary Judgment (Dkt. #34) be granted in part and denied in part.

Specifically, the Report (Dkt. #43) recommended that Plaintiff be granted leave to file an amended

response to the pending Motion for Summary Judgment (Dkt. #28) after production of discovery

by Defendant Zodiac Seats US LLC. See Dkt. #43.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, the Rule 56(d) Motion to Deny (Or Alternatively, Defer) Defendants’ Motion for

Summary Judgment (Dkt. #34) is hereby GRANTED IN PART and DENIED IN PART.
.

    Plaintiff is granted leave to file an amended response to the pending Motion for Summary

    Judgment. All other relief requested is DENIED.

           IT IS SO ORDERED.
           SIGNED this 19th day of August, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 2
